SUMMARY ORDER

Petitioner Qun Ying Shi, a native and citizen of the People’s Republic of China, *737seeks review of an October 27, 2008 order of the BIA denying her second motion to reopen her removal proceedings. In re Qun Ying Shi, No. A077 283 112 (B.I.A. Oct. 27, 2008). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
We review the BIA’s denial of a motion to reopen for abuse of discretion. Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir.2006). Here, the BIA did not abuse its discretion in finding that Shi failed to demonstrate changed country conditions. See 8 U.S.C. § 1229a(c)(7)(c)(ii). Shi’s argument before this Court — that the BIA erred in finding that she had not demonstrated changed country conditions — is without merit. The BIA properly discounted the additional evidence that Shi submitted in an attempt to demonstrate changed country conditions, particularly in light of the Immigration Judge’s underlying adverse credibility determination, which the BIA had previously affirmed. See Qin Wen Zheng v. Gonzales, 500 F.3d 143, 147-48 (2d Cir.2007). Thus, the BIA did not abuse its discretion in denying Shi’s motion to reopen. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir. 2005) (per curiam).
For the foregoing reasons, the petition for review is DENIED. As we have completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DISMISSED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(b).